Citation Nr: 1706259	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  08-07 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability evaluation due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel






INTRODUCTION

The Veteran served on active duty for training from October 1985 to January 1986 and on active duty from October 2001 to October 2002 and from January 2003 to April 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The matter on appeal has been remanded by the Board for additional development.  In March 2014, the Board instructed the RO to provide appropriate notice and development for the TDIU claim in accordance with 38 U.S.C.A. § 5103 (a) (West 2014) and 38 C.F.R. § 3.159 (b) (2016).  The claim was adjudicated in a May 2016 supplemental statement of the case (SSOC).  The Veteran's claims file has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Service connection is in effect for obstructive sleep apnea at 50 percent, degenerative disc disease of the lumbar spine at 20 percent, tinnitus at 10 percent, umbilical hernia at zero percent, and bilateral hearing loss at zero percent; the combined disability evaluation is 60 percent.  

2.  The Veteran's service-connected disabilities, in and of themselves, do not preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104 (a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is adjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In this case, a VCAA notice letter was sent to the Veteran in February 2016.  The letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence. Thereafter, the case was adjudicated by way of SSOC in May 2016.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains service treatment records (STRs), VA medical evidence, lay statements, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained, or for which reasonable efforts were not made to obtain.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations in January 2007, August 2007, October 2009, April 2011, August 2012, and June 2016.  The examination reports reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise. Thus, the duties to notify and assist have been met.

II. Legal Criteria

Under VA laws and regulations, a total disability rating based on individual unemployability may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

A total disability rating may be assigned where the combined rating for the veteran's service-connected disabilities is less than 100 percent, if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; and if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Alternatively, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards of 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16 (b).


III. Analysis

The Veteran has been service connected for obstructive sleep apnea at 50 percent, degenerative disc disease of the lumbar spine at 20 percent, tinnitus at 10 percent, umbilical hernia at zero percent, and bilateral hearing loss at zero percent.  The Veteran's combined evaluation of compensation rating is 60 percent as of June 15, 2006.  Therefore, he does not meet the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).  The question for the Board thus becomes whether the evidence supports referral actions for an extraschedular rating under 38 C.F.R. § 4.16(b).  The Board is not allowed to assign TDIU in the first instance under this section but may remand for such extraschedular consideration. 

VA treatment records show the Veteran as a self-employed truck washer prior to October 2006.  Treatment records from the Social Security Administration show the Veteran as a supervisor of a truck washing crew.  In October 2006, while cleaning a tractor trailer, the Veteran fell approximately 15 feet onto his back.  The Veteran sustained fractures of the anterior and posterior columns of T8 vertebral body with retropulsion of fractures within the spinal canal, fractures of the transverse process of T9 with extension into the lamina, and s fracture of the anterior vertebral body of T10.  The Veteran underwent spinal surgery and had internal rodding and pedicle screws fixation at the 7th through the 11th thoracic vertebrae.  As a result of this injury, the Veteran is paralyzed from the waist down and wheelchair bound.  The January 2007 VA examiner opined that the Veteran's in-service injury and subsequent lumbar pain had "been totally overshadowed and its symptoms totally eliminated by an unrelated much more significant injury at a higher spine level."  The examiner from the October 2012 addendum opinion clarified that the Veteran's conditions today are related to his non-service connected T7 spinal injury.

A VA treatment records from August 2014 shows the Veteran reported working a full-time job doing clerical work at the Medicaid office.  The Veteran did mention the use of a manual wheel chair made maneuvering around the office difficult, and he was unable to access tall cabinets for filing purposes.

A VA treatment record from December 2014 shows the Veteran reported working the front desk at the Medicaid office though VA Vocational Rehabilitation.  The Veteran was paid by VA, and after an additional six months he expected to be hired by Medicaid.

A VA treatment records from November 2015 shows the Veteran reported working the front desk at the Medicaid office, and being hired to work 37.5 hours per week. 

A VA treatment record from March 2016 shows the Veteran explaining that he cannot receive calls from the nurse since he is at work.  

A January 2016 VA examination report indicates that the Veteran's back disability affected work, as he was unable to walk or stand.

In reviewing the above records, it is apparent both that the Veteran has been working what is essentially a full-time schedule, and the claims file is devoid of any medical findings or other documentary evidence suggesting that his overall disability picture, let alone his service-connected disabilities alone, precludes him from securing and following a substantially gainful occupation.

The Board is aware that the Veteran has been found unable to walk and stand and has used a wheelchair, and is empathetic with the degree to which his disability picture has challenged him in the workplace.  That said, to the extent that this disability picture is attributable to service-connected disabilities, the resultant level of occupational interference is fully contemplated by the assigned disability evaluations and the total evaluation of 60 percent.  

Given the absence of competent and credible evidence suggesting that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation, the Board does not find that it would be appropriate in this instance to remand this case for extraschedular referral under 38 C.F.R. § 4.16(b).  As such, and insofar as the criteria for consideration under 38 C.F.R. § 4.16(a) have also not been met, it is the determination of the Board that the preponderance of the evidence is against the claim of entitlement to TDIU, and the claim must be denied.

In closing, the Board would point out that it values the Veteran's active service and is cognizant of both the multiple disabilities for which service connection is in effect and the ratings assigned for those disabilities.  The decision contained herein certainly does not preclude the Veteran from reapplying for TDIU, should he find that his disability and employment situations have changed.  


ORDER

Entitlement to a total disability evaluation due to individual unemployability resulting from service-connected disability is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


